                       Case 2:19-cv-00159-HYJ-MV ECF No. 56, PageID.255 Filed 07/02/21 Page 1 of 1



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                    WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                      U.S. District Judge:
                               Plaintiff,                              Hon. Janet T. Neff
                       v                                              U.S. Magistrate Judge:
                       JUSTIN WONCH, and                               Maarten Vermaat
                       TOWNSHIP OF FORSYTH,
                                                                      Case No: 2:19-cv-159
                               Defendants.
                                                                  /
                       Phillip B. Toutant (P72992)                    Susan D. MacGregor (P41741)
                       Karl P. Numinen (P46074)                       KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.                 VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff                        Attorneys for Defendants
                       105 Meeske Avenue                              1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855                            Marquette, MI 49855-3199
                       (906) 226-2580                                 (906) 228-0001
                                                                      Email: phillip@numinenlaw.com
                                                                  /

                                                      CERTIFICATE OF SERVICE

                               Susan D. MacGregor hereby certifies that she is employed with the firm of Kitch
                       Drutchas Wagner Valitutti & Sherbrook, and says that on July 2, 2021, the following
                       documents were served on Phillip B. Toutant, counsel of record, by email to the address
                       listed above:

                               Defendant Wonch’s Answers to Plaintiff’s Interrogatories
                               Defendant Forsyth Township’s Answers to Plaintiff’s Interrogatories

                             I declare that the statement above is true to the best of my information, knowledge
                       and belief.


                                                                        /s/ Susan D. MacGregor
                                                                        Susan D. MacGregor




 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                       MAR01:71232.3
